DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 22-30) in the reply filed on October 26, 2021 is acknowledged.  The traversal is on the ground(s) that there is a technical relationship between the claims of Group I (claims 1-21) and Group II (claims (22-30).  This is not found persuasive because, as set forth in the Requirement for Restriction, Rodriguez discloses methods of transforming yeast cells with two oligonucleotides in order to introduce one or more mutations in a cell’s genome.  Therefore, the claims are deemed to lack a special technical feature, and lack unity.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 26, 2021.

Information Disclosure Statement
	The Information Disclosure Statement filed August 29, 2019 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to the Sequence Listing Incorporation by Reference paragraph correcting the size of the ASCII text file.  It is noted that the Sequence Listing Incorporation by Reference paragraph lists the size of the ASCII text file as 50,495 bytes, whereas the ASCII text file itself lists the size as 49,334 bytes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the RAD51 gene" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-30 depend from claim 22, and are therefore included in this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-30 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 22-30 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
See 1077 O.G. 24, April 21, 1987.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 22-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (U.S. Patent no. 6,139,833, issued October 31, 2000, and cited in the Information Disclosure Statement filed August 29, 2019) in view of Bindra et al. (24(19) Molecular and Cellular Biology 8504-8518 (2004)).
	Regarding claim 22, Burgess discloses cells that have been transformed with vectors comprising a selectable marker adjacent to an origin of replication (Figures 2 and 5).
	Regarding claim 23, Burgess discloses vectors that comprise a selectable marker adjacent to an origin of replication, where there are no intact genes between the marker and origin (Figures 2 and 5).
Regarding claims 29-30, Burgess discloses eukaryotic cells that include mutated genes regulated by a DNA binding protein column 7, line 55 to column 8 line 18; column 12, lines 3-21; and column 15, lines 51-57).
Burgess fails to disclose or suggest that the cell is treated or altered to reduce expression of RAD51 or its gene product.
Bindra discloses that Rad51, a mediator of homologous recombination in mammalian cells, can be downregulated via transcriptional repression in tumor cells (abstract).  Bindra discloses that the aberrant regulation of Rad51 expression can create heterogeneity in DNA damage response (abstract).  Bindra discloses mutations in the RAD51 gene in tumors (page 8516, column 1, second full paragraph). Bindra discloses that hypoxia also leads to decreased mlh1 protein expression (paragraph bridging pages 8504 and 8505 and page 8507, paragraph bridging columns 1 and 2).  Bindra discloses that mlh1 is a mismatch repair gene (paragraph bridging pages 8504 and 8505).
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Bindra as applied to claims 22-27 and 29-30 above, and further in view of Hendrickson (U.S. Patent Application Publication No. 2015/0307876, published October 29, 2015).
Burgess and Bindra disclose and suggest a transfected eukaryotic cell having an origin of replication adjacent to a selectable marker and having reduced expression of RAD51, as discussed above.
Burgess and Bindra fail to disclose or suggest a cell that overexpresses rad59.
Hendrickson discloses eukaryotic cells that overexpress rad59 in order to increase gene targeting frequency (paragraph [0005]).  Hendrickson discloses that overexpression of rad59 provides for recombination intermediates that can then become stably transferred to a chromosome (paragraph [0011]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the eukaryotic cell of Burgess and Bindra to overexpress rad59 according to Hendrickson because this allows for incorporation of DNA into the genome or chromosome of a cell.  In turn, this provides for, as above be useful for increased targeting of potential genes and sequences in order to alter repair mechanisms in tumor and other disease-associated cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636